

116 HR 5636 IH: Transparency in Energy Production Act of 2020
U.S. House of Representatives
2020-01-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 5636IN THE HOUSE OF REPRESENTATIVESJanuary 16, 2020Mr. Lowenthal (for himself, Mr. Deutch, and Mr. Huffman) introduced the following bill; which was referred to the Committee on Natural ResourcesA BILLTo provide for the accurate reporting of fossil fuel extraction and emissions by entities with
			 leases on public land, and for other purposes.
	
 1.Short TitleThis Act may be cited as the Transparency in Energy Production Act of 2020. 2.Disclosure Requirements (a)Report required for an entity seeking a leaseThe Secretary shall require any entity seeking a lease to develop covered operations on public land to submit to the Secretary a report, at the time of submission of a bid to develop covered operations. Such report shall—
 (1)make the disclosures described in the Sustainable Accounting Standard for the Extractives and Minerals Processing Sector and the Renewable Resources and Alternative Energy Sector in effect on the date the report is filed (that is produced by the Sustainability Accounting Standards Board) for the covered operations developed by the entity and in effect at the date of such bid; and
 (2)disaggregate the information in paragraph 1 by State and by type of covered operation. (b)Report required for an entity holding a leaseThe Secretary shall require any entity holding a lease to develop covered operations on public land to submit to the Secretary a report annually. Such report shall—
 (1)make the disclosures described in the Sustainable Accounting Standard for the Extractives and Minerals Processing Sector and the Renewable Resources and Alternative Energy Sector in effect on the date the report is filed (that is produced by the Sustainability Accounting Standards Board); and
 (2)disaggregate the information in paragraph 1 by State and by type of covered operation. (c)Failure To complyIf the Secretary determines that an entity did not meet the requirements of subsection (a), the Secretary—
 (1)may not issue to such entity a lease for a covered operation; and (2)may suspend a lease for a covered operation held by such entity.
 3.Online publication of disclosureThe Secretary shall make the information reported under section 2 available to the public on an internet website in a machine readable format.
 4.Report to CongressNot later than 2 years after the date of the enactment of this Act and every 2 years thereafter, the Secretary shall submit a report to Congress that includes—
 (1)with respect to covered operations, the annual and 2-year totals of greenhouse gas emissions, air quality, water management, biodiversity impacts, production, and number of sites according to the metrics described in the Sustainable Accounting Standard for Oil and Gas Exploration and Production in effect on the date the report is filed (that is produced by the Sustainability Accounting Standards Board) for covered operations on public land; and
 (2)the changes in the information in paragraph 1; (3)the projected future changes for 5, 10, and 25 years; and
 (4)for renewable energy operations, an estimate of the greenhouse gas emissions that would result from production of the same amount of energy using fossil fuels.
 5.DefinitionsIn this Act: (1)Covered operationThe term covered operation means—
 (A)any renewable energy operations; and (B)fossil fuel operations that are subject to the mineral leasing laws or title V of the Federal Land Policy and Management Act of 1976 (30 U.S.C. 1761 et seq.).
 (2)Fossil fuelThe term fossil fuel means oil, natural gas, natural gas liquids, and coal. (3)Public landThe term public land has the meaning given the term in section 103 of the Federal Land Policy and Management Act of 1976 (43 U.S.C. 1702).
 (4)Renewable energyThe term renewable energy means a project carried out on public land that uses wind, solar, geothermal, wave, current, tidal, or ocean thermal energy to generate electricity.
 (5)SecretaryThe term Secretary means the Secretary of the Interior. 6.Effective DateThis Act shall take effect on the date that is 180 days after the date of enactment of this Act.
		